Case: 15-30106         Document: 00513133307      Page: 1    Date Filed: 07/29/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                       No. 15-30106                      United States Court of Appeals
                                     Summary Calendar                             Fifth Circuit

                                                                                FILED
                                                                            July 29, 2015
DEROME A. SEALS; JESSIE WRIGHT,                                            Lyle W. Cayce
                                                                                Clerk
                 Plaintiffs - Appellants

v.

SUPERIOR OPTIONS OF LA, INCORPORATED; ANASTASIA YOUNG,

                 Defendants - Appellees




                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                                USDC No. 2:14-CV-1687


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM:*
       I. INTRODUCTION
       Plaintiffs-Appellants Jessie Wright (“Wright”) and Derome Seals
(“Seals”) 1 brought this action pro se against Defendants-Appellees Superior
Options of LA, Inc. (“Superior Options”), which provided healthcare and social
services to Wright, and Anastasia Young (“Young”), a Superior Options


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1   Seals is Wright’s legal guardian.
    Case: 15-30106      Document: 00513133307       Page: 2    Date Filed: 07/29/2015



                                    No. 15-30106
employee. Plaintiffs allege that, on April 5, 2014, after Young picked up Wright
for a doctor’s appointment, an argument between the two resulted in Wright
exiting the car. Young informed Seals that she did not know where Wright was,
and then called the police pursuant to company policy for handling such
situations. Wright was eventually arrested by the police and charged with
battery of an officer, flight from an officer, and resisting arrest. Plaintiffs
brought this action against Superior Options with claims of failure to exercise
due process, cruel and unusual punishment, and false arrest under 42 U.S.C.
§ 1983. Plaintiffs also asserted state law claims, including negligence,
misrepresentation, and intentional infliction of emotional distress.
      Plaintiffs appeal from the district court’s grant of Defendants’ Rule
12(b)(6) motion to dismiss, and denial of Plaintiffs’ motion for summary
judgment as moot.
      II. DISCUSSION
      We review a dismissal under Rule 12(b)(6) de novo, accepting all well-
pleaded facts as true and viewing facts in the light most favorable to Plaintiffs.
Sullo & Bobbitt, P.L.L.C. v. Milner, 765 F.3d 388, 391 (5th Cir. 2014). “To
survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id.
             A. § 1983 Claims
      To state a claim under § 1983, Plaintiffs must allege that (1) they were
deprived of a right secured by the Constitution and laws of the United States,
and (2) that the Defendants deprived them of this right acting under color of
state law. Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 155 (1978).
                                          2
    Case: 15-30106    Document: 00513133307     Page: 3   Date Filed: 07/29/2015



                                 No. 15-30106
      Regarding the second element, Plaintiffs seem to argue that Superior
Options acted under color of state because it was “licensed by the state,”
“act[ed] under the auspices of state supported agencies,” and was “reimbursed
with federal funds” (i.e., Medicaid and Medicare). However, this court has held
that a hospital “is not a state actor, and cannot be considered as such solely
because it receives medicare and medicaid funds and is subject to state
regulation.” Wheat v. Mass, 994 F.2d 273, 275-76 (5th Cir. 1993). We agree
with the district court that Plaintiffs “make[] no allegation of any nexus
between state funding and the incident at issue in this case” and that “it is
unlikely that Plaintiffs can allege such given the nature of their complaints.”
      Moreover, even if Defendants were state actors, Plaintiffs’ claims are
precluded by Heck v. Humphrey, 512 U.S. 477 (1994), in which the Supreme
Court held that
      in order to recover damages for . . . harm caused by actions whose
      unlawfulness would render a conviction or sentence invalid, a
      § 1983 plaintiff must prove that the conviction or sentence has
      been reversed on direct appeal, expunged by executive order,
      declared invalid by a state tribunal authorized to make such
      determination, or called into question by a federal court’s issuance
      of a writ of habeas corpus.

Id. at 486-87 (footnote omitted). Such developments have not occurred in the
instant case. Thus, the district court properly dismissed Plaintiffs’ § 1983
claims.
            B. State Law Claims
      Having dismissed Plaintiffs’ § 1983 claims, the district court “decline[d]
to exercise subject matter jurisdiction” over Plaintiffs’ state law claims and
dismissed those claims without prejudice. Because we conclude that Plaintiffs’
§ 1983 claims were properly dismissed, we also conclude that the district court
did not abuse its discretion in dismissing the state law claims. See Parker &

                                       3
    Case: 15-30106    Document: 00513133307     Page: 4   Date Filed: 07/29/2015



                                 No. 15-30106
Parsley Petroleum Co. v. Dresser Indus., 972 F.2d 580, 585 (5th Cir. 1992) (“Our
general rule is to dismiss state claims when the federal claims to which they
are pendent are dismissed.”).
            C. ADA Claim
      We recognize that Plaintiffs checked off the box for the ADA in the civil
cover sheet form filed with the complaint, and that they made a general
argument in their motion for summary judgment that “[t]he gross, negligent,
wanton[] actions, as set forth in the . . . petition is a clear violation of the
Plaintiffs[’] legal rights and the . . . A.D.A.” We also recognize that they have
mentioned the ADA—specifically, Title II—in their brief to this court.
However, Plaintiffs have not presented any specific pleadings that explain how
their ADA rights have been violated, and thus have failed “to state a claim to
relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (internal quotation
marks omitted).
      III. CONCLUSION
      Having reviewed the pleadings, district court order, and arguments
brought on appeal, we AFFIRM.




                                       4